Title: From Thomas Jefferson to Gideon Granger, 7 December 1808
From: Jefferson, Thomas
To: Granger, Gideon


                  
                     Th:J. to mr Granger.
                     Dec. 7. 08.
                  
                  I thought I had inserted in the Report of 1793, the idea of confining the exportation of our own produce to our own vessels. but I find my report proposed only such a navigation act as the British; and that it was in private conversations & propositions that the former was advanced. however every man who has had opportunities of knowing my sentiments on this subject knows that from that day to this I have been the advocate of confining the transportation of our own produce (not to foreign bottoms as my enemies are lyingly pretending) but to our own bottoms exclusively. the report inculcates strongly the necessity of cultivating the means of transporting our own produce ourselves, to avoid war freight. see pages 16. 17. 18. 19. of the report now sent which be so good as to return when done with. affectionate salutations.
               